DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s argument and clarification, in the “Remarks -  02/11/2021 - Applicant Arguments/Remarks Made in an Amendment“, with respect to the restriction are persuasive, specifically, amendments to the claim 1 remove the requirement of restriction, and as such, the restriction requirement as set forth in “Requirement for Restriction/Election - 12/28/2020” is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above, this office action considers claims 1-20 pending for prosecution.
Claim Interpretation
The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)” (MPEP p 2100-8, c 2,145-48; p 2100-9, c 1,1 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 1,14, 20 the metes and bounds of the claimed invention, are vague and ill-defined, as a result of limitation “the input vector corresponds to a point in d-dimensional vector space” (Claim 1 Ln 5; Claim 14 Ln 4; Claim 20 Ln 6;). The claims are indefinite because it is not clear what “d” in d-dimensional is bounded by what reasonable number? The complexity of clusters, training posts and artificial neural network depends on the bounded number of “d” in d-dimension.  As best understood from paragraph [0014] of the instant specification, d denotes any suitable number of dimensions and not bounded by a three- dimensional space (which was for illustrative purposes only, as the vector space may be of any suitable dimension). The specification, in fact, does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite.  Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For prosecution on merit, Examiner assumes any dimensional vector space. 
Regarding Claims 2-13, 15-19, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claims 1 and 14 respectively, and further because manifestation of uncertainty due to limitation in claims 1 and 14.
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) but having practical application.
2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633) in combination of (October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update).  
The analysis, in the instant case, comprising Step 1, Step 2 {comprising Step 2A or Step 2B}.  For “Step 1” rejections based on a failure to claim an invention that falls within the statutory categories of invention. For “Step 2” rejections based on a failure to claim an invention that is directed to patent-eligible subject matter (i.e., the claim is directed to a judicial exception (for example, abstract idea) without providing an inventive concept/significantly more at Step 2 of the eligibility analysis). Step 2 comprising: 
STEP-2A Prong 1 (evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG in combination October 2019 update, a law of nature, or a natural phenomenon), if no exception is recited the claim is eligible, otherwise:
STEP-2A Prong 2 (evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception). If the recited exception is integrated into a practical application, then the claim is eligible, otherwise: 
STEP 2B further evaluates whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception; if found yes the claim is eligible otherwise ineligible.
(STEP-1)
Claims 13-20 all pertain to statutory classes, because independent claims 13 and 17 recite a program/process comprising a processor and process, which are directed to statutory category of invention, i.e. a machine/process.
(STEP-2A Prong 1)
Regarding claim 1-20 are directed to an abstract idea.  Specifically, representative claim 1 recites:
A method comprising: 
by one or more processors of one or more computing devices, accessing an input vector representing an input post, wherein: 
the input vector corresponds to a point in a d-dimensional vector space; 
the vector space comprises a plurality of clusters that are each associated with a topic; 
each cluster was determined based on a clustering of a plurality of training-page vectors corresponding to a plurality of respective training pages that each comprise one or more training posts, wherein each training post was submitted by a user to a training page and comprises content selected by the user; and 
each training-page vector was generated by an artificial neural network (ANN) that was trained, based on the training posts of training pages associated with the ANN, to receive a post and then output, for each training page, a probability that the received post is related to the training posts of the training page; (claim 2)
determining that the input vector representing the input post is located within a particular cluster in the vector space; and 
determining a topic of the input post based on the topic associated with the particular cluster that the input vector is located within.
The claim limitations in the abstract idea have been emphasized in underlined italicized, and highlighted in bold, above; the remaining limitations are “additional elements”.
The emphasized in underlined italicized portion of the claim constitutes an abstract idea because those fall within the “Mathematical Concepts” grouping of the abstract ideas in PEG. These limitations based upon mathematical relationship, formulas or calculations. Accordingly, this claim recites an abstract idea.
The highlighted bold portion of the claim constitutes an abstract idea because those fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing activities or behaviors.
This “each cluster was determined based on a clustering of a plurality of training-page vectors corresponding to a plurality of respective training pages that each comprise one or more training posts, wherein each training post was submitted by a user to a training page and comprises content selected by the user; …determining that the input vector representing the input post is located within a particular cluster in the vector space; and determining a topic of the input post based on the topic associated with the particular cluster that the input vector is located within” as drafted, is a process that under its broadest reasonable interpretation, commercial interactions including marketing or sales activities or managing posting advertisements based on the preference prediction scores, one or more items from the cluster to another cluster associated with the. The mere nominal recitation of a generic processor and non-constrained artificial neural network does not take the claim limitation out of the "Certain Methods of Organizing Human Activity" grouping. Thus, the Certain Methods represent Organizing Human Activity.
Accordingly, the claim 1 recites abstract idea characterized by Certain Methods of Organizing Human Activity or mathematical formulated data.
Another independent claim 14 recites:
One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
access an input vector representing an input post, wherein: 
the input vector corresponds to a point in a d-dimensional vector space; 
the vector space comprises a plurality of clusters that are each associated with a topic; 
each cluster was determined based on a clustering of a plurality of training-page vectors corresponding to a plurality of respective training pages that each comprise one or more training posts, wherein each training post was submitted by a user to a training page and comprises content selected by the user; and 
each training-page vector was generated by an artificial neural network (ANN) that was trained, based on the training posts of training pages associated with the ANN, to receive a post and then output, for each training page, a probability that the received post is related to the training posts of the training page; 
determine that the input vector representing the input post is located within a particular cluster in the vector space; and 
determine a topic of the input post based on the topic associated with the particular cluster that the input vector is located within.
The claim limitations in the abstract idea have been emphasized in underlined italicized, and highlighted in bold, above; the remaining limitations are “additional elements”.
The emphasized in underlined italicized portion of the claim constitutes an abstract idea because those fall within the “Mathematical Concepts” grouping of the abstract ideas in PEG. These limitations based upon mathematical relationship, formulas or calculations. Accordingly, this claim recites an abstract idea.
The highlighted bold portion of the claim constitutes an abstract idea because those fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing activities or behaviors
each cluster was determined based on a clustering of a plurality of training-page vectors corresponding to a plurality of respective training pages that each comprise one or more training posts, wherein each training post was submitted by a user to a training page and comprises content selected by the user” limitation, and “determine that the input vector representing the input post is located within a particular cluster in the vector space " and “determine a topic of the input post based on the topic associated with the particular cluster that the input vector is located within.” as drafted, is a software that under its broadest reasonable interpretation, commercial interactions including marketing or sales activities or managing posting advertisements based on the preference prediction scores, one or more items from the cluster to another cluster associated with the. The mere nominal recitation of a computer media and non-constrained artificial neural network does not take the claim limitation out of the "Certain Methods of Organizing Human Activity" grouping. Thus, the Certain Methods represent Organizing Human Activity.
Accordingly, the claim 14 recites abstract idea characterized by Certain Methods of Organizing Human Activity or mathematical formulated data.
A third independent claim 20 recites:

one or more processors; and 
a memory coupled to the processors and comprising instructions operable when executed by the processors to cause the processors to: 
access an input vector representing an input post, wherein: 
the input vector corresponds to a point in a d-dimensional vector space; 
the vector space comprises a plurality of clusters that are each associated with a topic; 
each cluster was determined based on a clustering of a plurality of training-page vectors corresponding to a plurality of respective training pages that each comprise one or more training posts, wherein each training post was submitted by a user to a training page and comprises content selected by the user; and 
each training-page vector was generated by an artificial neural network (ANN) that was trained, based on the training posts of training pages associated with the ANN, to receive a post and then output, for each training page, a probability that the received post is related to the training posts of the training page; 
determine that the input vector representing the input post is located within a particular cluster in the vector space; and 
determine a topic of the input post based on the topic associated with the particular cluster that the input vector is located within.
The claim limitations in the abstract idea have been emphasized in underlined italicized, and highlighted in bold, above; the remaining limitations are “additional elements”.
The emphasized in underlined italicized portion of the claim constitutes an abstract idea because those fall within the “Mathematical Concepts” grouping of the abstract ideas in PEG. These limitations based upon mathematical relationship, formulas or calculations. Accordingly, this claim recites an abstract idea.
The highlighted bold portion of the claim constitutes an abstract idea because those fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing activities or behaviors
This each cluster was determined based on a clustering of a plurality of training-page vectors corresponding to a plurality of respective training pages that each comprise one or more training posts, wherein each training post was submitted by a user to a training page and comprises content selected by the user; determine that the input vector representing the input post is located within a particular cluster in the vector space; and determine a topic of the input post based on the topic associated with the particular cluster that the input vector is located within” as drafted, is a process that under its broadest reasonable interpretation, commercial interactions including marketing or sales activities or managing posting advertisements based on the preference prediction scores, one or more items from the cluster to another cluster associated with the. The mere nominal recitation of a generic processor and non-constrained artificial neural network does not take the claim limitation out of the "Certain Methods of Organizing Human Activity" grouping. Thus, the Certain Methods represent Organizing Human Activity.
Accordingly, the claim 20 recites abstract idea characterized by Certain Methods of Organizing Human Activity or mathematical formulated data.
Dependent claims {2-13} and {14-19} recite the same abstract ideas identified in claims 1 and 14 respectively. 
 (STEP-2A Prong 2)
The claims recite the combination of additional elements of: 1) processors of one or more computing devices, 2) One or more computer-readable non-transitory storage media embodying software that is operable; 3) a memory; 4) accessing an input vector representing an input post; and  5) mapping the post in d-dimensional input vector space.
Additional limitations recited at a high level of generality (i.e., as a general means (by processor) to maintain an input post and receive an manipulate input post to vector space (using generic artificial neural network) encompassing insignificant extra-solution activities such input post mapping to  d-dimensional vector space further comprising a plurality of clusters that are each associated with a topic. These additional limitations 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (processor) for an insignificant un-constrained generic artificial neural network. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(STEP-2B)
As explained with respect to Step 2A Prong Two, the claims recite the combination of additional elements of: 11) processors of one or more computing devices, 2) One or more computer-readable non-transitory storage media embodying software that is operable; 3) a memory; 4) accessing an input vector representing an input post; and  5) mapping the post in d-dimensional input vector space.
Additional limitations recited at a high level of generality (i.e., as a general means (by processor) to maintain an input post and receive an manipulate input post to vector space (using generic artificial neural network) encompassing insignificant extra-solution activities such input post mapping to  d-dimensional vector space further comprising a plurality of clusters that are each associated with a topic. These additional limitations are no more than mere instructions to apply the exception using a generic computer 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (506; Fig 5; [0072]) = (element 255; Figure No. 15; Paragraph No. [0047]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer 

Claims 1-3, 5, 7-16, 18, 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhang; Lianget al., (US 20180189603 A1; hereinafter Zhang).

    PNG
    media_image1.png
    460
    338
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    431
    330
    media_image2.png
    Greyscale

Zhang Figure 3                                                   Zhang Figure 5

Regarding claim 1, Zhang teaches a method comprising (see the entire documents, Figs 1-1; [0020+], specifically, as cited below): 
by one or more processors (1104; Fig 11; [0110]; first cited in [0021; 0024])of one or more computing devices, accessing an input vector representing an input post (204;Fig 2A; [0037]), wherein: 
the input vector corresponds to a point in a d-dimensional vector space (506 ; Fig 5; [0071-0076]: a high-dimensional vector space; [0100]); 
the vector space comprises a plurality of clusters ([0069]) that are each associated with a topic ([0102]); 
each cluster was determined based on a clustering of a plurality of training-page vectors ([0018]: the clusters of the words and the post are then used as features for the machine-learning classifier, also referred to as the machine-learning tool or the P/NP tool ) corresponding to a plurality of respective training pages that each comprise one or more training posts (Figs 2A-2B; [0036-0039]) , wherein each training post was submitted by a user to a training page and comprises content selected by the user (128; Fig 1; [0024, 0031]; earlier cited in [0019, 0021]); and 
each training-page vector was generated by an artificial neural network (ANN) ([0043, 0047-0048, [0056]) that was trained (Fig 4; [0054, 0066, 0115]), based on the training posts ([0078]) of training pages associated with the ANN, to 
determining ([0056]) that the input vector representing the input post is located within a particular cluster in the vector space; and 
determining ([0090]) a topic of the input post based on the topic associated with the particular cluster that the input vector is located within.
Regarding claim 14, Zhang teaches One or more computer-readable non-transitory storage media embodying software that is operable when executed to (see the entire documents, Figs 1-11; [0022+], specifically Fig 10; [0119, 0125]+), and  as cited below): 
access an input vector representing an input post (204;Fig 2A; [0037]), wherein: 
the input vector corresponds to a point in a d-dimensional vector space (506 ; Fig 5; [0071-0076]: a high-dimensional vector space; [0100]); 
the vector space comprises a plurality of clusters ([0069]) that are each associated with a topic ([0102]); 
each cluster was determined based on a clustering of a plurality of training-page vectors ([0018]: the clusters of the words and the post are then used as features for the machine-learning classifier, also referred to as the machine-learning tool or the P/NP tool) corresponding to a plurality of respective training pages that each comprise one or more training posts(Figs 2A-2B; [0036-0039]), wherein each training post was submitted by a user to a training page 128; Fig 1; [0024, 0031]; earlier cited in [0019, 0021]); and  
each training-page vector was generated by an artificial neural network (ANN) ([0043, 0047-0048, [0056]) that was trained (Fig 4; [0054, 0066, 0115]), based on the training posts ([0078]) of training pages associated with the ANN, to receive a post and then output, for each training page, a probability that the received post is related to the training posts of the training page; 
determining ([0056]) that the input vector representing the input post is located within a particular cluster in the vector space; and 
determining ([0090]) a topic of the input post based on the topic associated with the particular cluster that the input vector is located within.
Regarding claim 15, Zhang as applied to the media of Claim 14, further teaches, wherein  ([0043, 0047-0048, [0056]) the plurality of training-page vectors were generated by a plurality of ANNs (at least two cited [0072]).
Regarding claims 2 and 15, Zhang as applied to the method of Claim 1 or media of claim 14, respectively, further teaches, wherein  ([0043, 0047-0048, [0056]) at least two cited [0072]).
Regarding claims 3 and 16, Zhang as applied to the method of Claim 2 or media of claim 15, respectively, further teaches, wherein ([0072]): 
each ANN was associated ([0078]: the cluster or topic for the post is likewise associated with the semantic meaning of the post ) with one or more of the training pages; 
each ANN was trained (Fig 4; [0054, 0066, 0115]), based on the training posts of the training pages associated with the ANN, to receive a post and output, for each 
one or more of the training pages were common pages ([0072]: vectors 506 are positioned in the vector space such that words that share common contexts) associated with all of the ANNs; 
a particular ANN of the plurality of ANNs corresponded to the vector space and each other ANN corresponded to a respective other vector space ([0073-0074]); and 
the plurality of training-page vectors were generated by the plurality of ANNs by ([0077-0079]): 
for each training page associated with the particular ANN, generating, by the particular ANN, a training-page vector representing the training page; 
for each training page associated with each other ANN corresponding to a respective other vector space, generating, by the other ANN, an intermediate-page vector representing the training page; 
for each other ANN corresponding to a respective other vector space, determining a mapping from the other vector space to the vector space based on the training-page vectors representing the common pages generated by the particular ANN and the intermediate-page vectors representing the common pages generated by the other ANN; and 
for each intermediate-page vector, generating a training-page vector by mapping the intermediate-page vector to the vector space using the determined mapping from 
Regarding claims 5 and 18, Zhang as applied to the method of Claim 1 or media of Claim 14, respectively, further teaches, wherein a post comprises: one or more n-grams ([0026]); one or more videos (0131); or one or more images. 
Regarding claim 7, Zhang as applied to the method of Claim 1, further teaches, wherein: each training page corresponds to a label comprising one or more n-grams; and determining a topic of the input post comprises determining a representative label of the training pages located in the cluster associated with the topic (Fig 5).
Regarding claim 8, Zhang as applied to the method of Claim 7, further teaches, wherein ([0035]) the representative label comprises one or more n- grams most frequent ([0104]) among the training pages located within the particular cluster that the input vector is located within.
Regarding claim 9, Zhang as applied to the method of Claim 1, further teaches, wherein (Fig 5; [0068-0074]) determining a cluster based on the plurality of training-page vectors comprises using a hierarchical clustering model, a centroid-based clustering model, a distribution-based clustering, or a density-based clustering model.
Regarding claim 10, Zhang as applied to the method of Claim 1, further teaches, wherein the probability that the received post is related to the training posts of the training page comprises a probability that the received post is semantically related to the training posts of the training page ([0090]).
Regarding claim 11, Zhang as applied to the method of Claim 1, further teaches, (the method) further comprising ([0037]): determining that a user is interacting 

Regarding claim 12, Zhang as applied to the method of Claim 1, further teaches, further comprising ([0117]): ranking the input post with respect to a user based at least in part on the determined topic of the input post; and providing, for display ([0104]) to the user, the input post based on determining that the rank is at least a threshold rank.
Regarding claim 13, Zhang as applied to the method of Claim 1, further teaches, wherein ([0090]): the input post is submitted by an advertiser on an online social network ([0017,[0023]]) and is associated with an advertisement campaign (0076) related to a topic; and the method further comprises: determining that the topic of the input post is not related to the topic of the advertisement campaign ([0076]); and 
Regarding claim 20, Zhang teaches a system comprising (see the entire documents, Figs 1-11; [0021+], specifically Fig 1; [0023+]), and as cited below): 
one or more processors (1104; Fig 11; [0110]; first cited in [0021; 0024]); and 
a memory (1106; Fig 11; [0110]; first cited in [0021]) coupled ([0021]) to the processors and comprising instructions ([0021]) operable when executed by the processors to cause the processors to: 
access an input vector representing an input post (204;Fig 2A; [0037]), wherein: 
the input vector corresponds to a point in a d-dimensional vector space (506 ; Fig 5; [0071-0076]: a high-dimensional vector space; [0100]); 
the vector space comprises a plurality of clusters ([0069]) that are each associated with a topic ([0102]); 
each cluster was determined based on a clustering of a plurality of training-page vectors ([0018]: the clusters of the words and the post are then used as features for the machine-learning classifier, also referred to as the machine-learning tool or the P/NP tool) corresponding to a plurality of respective training pages that each comprise one or more training posts(Figs 2A-2B; [0036-0039]), wherein each training post was submitted by a user to a training page and comprises content selected by the user 128; Fig 1; [0024, 0031]; earlier cited in [0019, 0021]); and  
each training-page vector was generated by an artificial neural network (ANN) ([0047-0048, [0056]) that was trained (Fig 4; [0054, 0066, 0115]), based 
determining ([0056]) that the input vector representing the input post is located within a particular cluster in the vector space; and 
determining ([0090]) a topic of the input post based on the topic associated with the particular cluster that the input vector is located within.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Liang et al., (US 20180189603 A1; hereinafter Zhang) in view of Song; Huan  et al. (US 20190108444 A1; hereinafter Song).
Regarding claims 4 and 17, Zhang as applied to the method of Claim 3 or the media of Claim 16, respectively, does not expressly disclose “based on a least square error” in kernel functionality ([0124]), wherein determining a mapping from the other vector space to the vector space is further based on a least square error  for the training-page vectors representing the common pages generated by the particular ANN 
However “a least square error” algorithm is known to neural network, specifically as a kernel process, For example, in the analogous art, Song teaches customizing kernel machines with deep neural networks ([0003]) , where in ([0030]) For example, in kernel ridge regression custom-character can be chosen to be the least squares error function.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure Zhang ANN with Song least squares error function, and thereafter the combination of (Zhang ANN with Song) comprises: wherein determining a mapping from the other vector space to the vector space is further based on a least square error (Song)  for the training-page vectors representing the common pages generated by the particular ANN and the intermediate-page vectors representing the common pages generated by the other ANN corresponding to the other vector space, since, this configuration will, at least, provide a broad range of kernel construction strategies for any data representation, such as vectors, matrices transforms vector (Song [0030]).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Liang et al., (US 20180189603 A1; hereinafter Zhang) in view of DOYLE; TIMOTHY B. (US 20200057612 A1; hereinafter Doyle).
Regarding claims 6 and 19, Zhang as applied to the method of Claim 1 or the media of Claim 14, respectively, does not expressly disclose “hidden layer”, wherein a 
However “hidden layer” is universally present in neural network, For example, in the analogous art, Doyle teaches machine learning module 304A may use artificial neural network ([0146]), wherein ([0248]) a page vector representing a page comprises a portion of a hidden layer of the ANN that generated the page vector.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure Zhang ANN with Doyle’s hidden layer, and thereafter the combination of (Zhang ANN with Doyle) comprises a page vector representing a page comprises a portion of a hidden layer of the ANN that generated the page vector. Since, this configuration will, at least, transforms vector data structure into the final output vector representation for the input topic (Doyle [0248]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
March 9, 2021